Citation Nr: 1309780	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hematoma of the left tibia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a groin disability.

5.  Entitlement to service connection for a hematoma of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's application to reopen his claims for service connection for back, hematoma of the left tibia, groin, and psychiatric disabilities.  

In September 2008, the Board remanded the case for the purpose of scheduling the Veteran for a travel board hearing.  In correspondence received from the Veteran in November 2008, the Veteran withdrew his request for a hearing before the Board.  He has not subsequently submitted a new request for a Board hearing.  Thus, his request to testify at a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2012).

In January 2011, the Board remanded the case for additional development.  

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for back, groin, and psychiatric disabilities, and the issue of entitlement to service connection for a hematoma of the left tibia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The claim for service connection for the residuals of a hematoma of the left tibia was initially denied in a September 2002 Board decision.  The Veteran was notified of the decision, but did not perfect an appeal of the decision. 

2.  The evidence received since the September 2002 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The September 2002 Board decision that denied service connection for the residuals of a hematoma of the left tibia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for the residuals of a hematoma of the left tibia.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 

This appeal arises out of the Veteran's contention that he developed a hematoma of the left tibia in service after sustaining an injury to his left lower leg.  

Service connection for residuals of the hematoma was previously denied in a September 2002 Board decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  The September 2002 decision became final at the time it was rendered. 

The claim of entitlement to service connection for the residuals of the hematoma of the left tibia may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Veteran filed this application to reopen his claim in March 2004.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The Board found that although a hematoma of the left tibia was shown in service, it was acute and transitory and resolved without residuals.  The Board found no evidence of a current disability, and the claim was denied. 

Newly received evidence includes May 2012 correspondence from the Veteran, in which he describes experiencing pain every once in a while in the area where he developed the hematoma.  The Veteran expressly indicates in the May 2012 correspondence that the pain he experienced as a result of the hematoma has never gone away.  

The United States Court of Appeals for Veterans Claims has determined that a veteran is competent to describe the onset of symptoms in service and to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

As the Veteran is competent to describe experiencing the onset of periodic pain in the area of the hematoma he developed in service, and this information was not previously considered by decision makers, the newly reported incident amounts to evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for the residuals of the hematoma of the left tibia is reopened. 


ORDER

New and material evidence has been received to reopen the claim for service connection for the residuals of a hematoma of the left tibia.  To that extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the Veteran's claim of entitlement to service connection for the residuals of a hematoma of the left tibia, and his application to reopen the claims of entitlement to service connection for back, groin, and psychiatric disabilities. 

The Veteran's service treatment records show that he developed a hematoma on his left tibia after he sustained an injury to the left lower leg.  The Veteran asserts that he continues to experience periodic pain in the area where he developed the hematoma.  The Veteran's testimony regarding the onset of pain in the area where he developed the hematoma in service is competent.  As he is not competent, however, to relate his in-service hematoma to any current symptoms, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

With respect to the application to reopen the claims of entitlement to service connection for back, groin, and psychiatric disabilities, in the January 2011 remand, the Board requested that the AMC provide the Veteran with a notice letter compliant with 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006). An additional notice letter was furnished to the Veteran in January 2011.  This notice letter, however, was deficient, insofar as the reasons provided for the prior denials of the claims were incorrect.  As the Veteran has not yet been notified as to the specific evidence necessary to reopen his claims, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Next, evidence associated with the record since the January 2011 remand requires an additional remand for further development.  VA clinical records dated in May 2001 show that the Veteran had been awarded disability benefits by the Social Security Administration (SSA) for a psychiatric disorder.  Neither the decision awarding the Veteran benefits, nor the records upon which that decision was based have yet been associated with the record.  As the evidence submitted in support of his application for SSA disability benefits may include information pertinent to the Veteran's VA claims, and specifically his application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, the documentation associated with his SSA claim is relevant, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Finally, VA clinical records dated in July 2002 show that the Veteran was being followed by a private physician.  Unfortunately, the reasons he was seeing the private physician are not of record.  As it is possible that medical records from this physician would be relevant to the Veteran's pending claims, an attempt to obtain them should be made. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter with respect to his claim of entitlement to service connection for the residuals of a hematoma of the left tibia providing him the notice required under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), including the notice required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

2.  Send the Veteran and his representative a corrective notice under 38 U.S.C.A. § 5103(a) that:  (1) notifies the Veteran of the evidence and information necessary to reopen the claims for service connection for back, groin, and psychiatric disabilities, (i.e., describes what new and material evidence is); and (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (i.e., opinions relating his disabilities to his period of active service, or opinions finding that his disabilities were aggravated by his service).

3.  Contact the Social Security Administration  and request that agency to provide a copy of the decision(s) granting or denying the Veteran disability benefits as well as the medical records upon which the decision(s) was/were based.

4.  Ask the Veteran to provide information and authorization to obtain any relevant, outstanding private treatment records for his back, groin, psychiatric, and hematoma disabilities.  

Attempts to obtain any additional evidence identified should be made following the current procedures set forth in 38 C.F.R. § 3.159. 

5.  After the development outlined in paragraphs 1-4 above has been completed, schedule the Veteran for an appropriate examination for the purpose of ascertaining whether there are any current residuals of the hematoma of the left tibia that the Veteran developed in service.  The examiner should specifically offer an opinion as to whether it is as likely as not (50% or greater chance) that any current disability is related to the hematoma with which the Veteran was diagnosed in service.

In rendering this opinion, the examiner should give consideration to the Veteran's statements regarding the in-service symptoms, and his report of continuity of symptoms in the years following his separation from service.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The rationale for any opinions, with citation to relevant medical findings, must be provided. 

6.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


